Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered May 10, 1985, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s claim that he was prejudiced by the prosecutor’s reference in his opening statement and attempted reference in his examination of a witness to a quantity of *547money found on the defendant at his arrest is without merit. While the reference was improper (see, People v Lizzarra, 70 AD2d 572; People v Jones, 62 AD2d 356), any possible prejudice arising therefrom was cured by the court’s preliminary instructions and jury charge, which informed the jury that neither statements of the attorneys nor unanswered questions are evidence. Mangano, J. P., Bracken, Brown and Spatt, JJ., concur.